    

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 
  

lW-\K \J

Dis'rme'r couRT

¢ ' seems
s mci ns cAi.BEUuTY

UNITED STATES DISTRICT C

    
   

 
    
 

UNITED STATES OF AMERICA JUDGMENT IN RIMI AL CASE

(For Revocation of Probation or Supervised Release)
(F or Offenses Committed On or After November l, 1987)

 

 

V.
ELIZABETH LOPEZ (1) CaS€ Nllmbel": l4CR2975-CAB

RYAN W. STITT, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

REGISTRATIoN No. 48335298

g _

THE DEFENDANTZ

m admitted guilt to violation of allegation(s) No. THREE (3)

l:l Was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
3 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ()RDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

March s. 2019/l

Date of Im?{tiol:é:ente:

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT; ELIZABETH LoPEZ (1) Judgment - Page 2 ofz
CAsE NUMBER: 14CR2975_CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|I|:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:l at A.M, on

 

 

 

E as notified by the United States Marshal.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
[l on or before
l:l as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

l4CR2975-CAB

 

